Citation Nr: 0935429	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  08-05 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1990 to 
September 1992.

These matters come before the Board of Veterans' Appeals 
(Board) from a November 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Paul, Minnesota.  

In April 2009, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.  

The appeal of entitlement to service connection for a 
psychiatric disability is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

After reviewing the record, the Board finds that VA has not 
completed its duty to assist under the Veterans Claims 
Assistance Act of 2000 (VCAA).  Specifically, there appear to 
be outstanding treatment records from several facilities.  In 
April 2009, the Veteran submitted VA Forms 21-4142 for four 
private facilities (Caritas Peace Counseling Center, Ten 
Broeck Hospital, and Norton HealthCare, Inc. of Louisville 
Kentucky, and United Hospital of St. Paul, Minnesota).  He 
avers that he received mental health treatment at these 
facilities.  The Board also notes that an April 2007 Mental 
Health Clinic Medication Management report reflects that the 
attending physician reported that he had received information 
from Caritas Peace, and that the Veteran had been diagnosed 
with major depression and hospitalized in August and 
September 2001; these records are not in the claims file.  

The Board finds that the records from the four facilities 
noted above may further assist the Board in developing a more 
complete picture of the Veteran's disability and a reasonable 
effort should be made to obtain them.  See 38 U.S.C.A. 
§ 5103A(b).
 
In regard to the Veteran's new and material evidence claim, 
the Board notes that the evidence of record contains a 
February 2007 VA medical discharge summary report and a March 
2007 Psychiatry/Liaison Consult report which reflect that the 
Veteran's depression and headaches may be related.  The 
records note that the Veteran has chronic recurrent regional 
pain syndrome aggravated by, or aggravating, depressed mood.  
The February 2007 report states, with regard to the Veteran's 
headache, that "it is clear that underlying aspects with 
regard to mood/affect and general demeanor as to life's 
psychosocial stressors were playing a significant role . . . 
."  As such, the Board finds that the issue of whether new 
and material evidence has been received is "inextricably 
intertwined" with the pending entitlement to service 
connection for a psychiatric disability claim and the 
development requested in this remand.  See Harris v. 
Derwinski, 1 Vet. App. 181 (1991) (prohibiting the 
adjudication of claims that are inextricably intertwined 
based upon the recognition that claims related to each other 
should not be subject to piecemeal decision-making or 
appellate litigation).  Therefore, a decision on whether new 
and material evidence has been received is deferred pending 
the development requested below.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact Caritas Peace 
Counseling Center, Ten Broeck Hospital, 
Norton HealthCare, Inc., and United 
Hospital, and attempt to obtain any and 
all medical records for the Veteran's 
mental health.   If any of the above 
searches for any such records yields 
negative results, this fact should be 
clearly noted in the claims folder.  Any 
documents received by VA should be 
associated with the claims folder.

2.  Thereafter, the Veteran should be 
scheduled for a VA psychiatric examination 
to obtain a clinical opinion as to whether 
it is at least as likely as not (50 percent 
or greater probability) that he has a 
current psychiatric disability, to include 
depression, as a result of military 
service.  Perform all necessary diagnostic 
tests and report all clinical 
manifestations in detail.  

The VA examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.

The clinician is requested to provide a 
complete rationale for his or her opinion, 
as a matter of medical probability, based 
on his or her clinical experience, medical 
expertise, and established medical 
principles.  The clinician should review 
the claims folder and this fact should be 
noted in the accompanying medical report.

3.  Thereafter, readjudicate the issues of 
entitlement to service connection for a 
psychiatric disability, and whether new 
and material evidence has been received to 
reopen a claim of entitlement to service 
connection for headaches, considering all 
evidence.  

If the benefit (s) sought is (are) not 
granted, issue a supplemental statement of 
the case and afford the appellant and his 
representative an appropriate opportunity 
to respond.  The case should be returned 
to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




